     Case: 1:14-cv-04361 Document #: 728 Filed: 03/04/20 Page 1 of 5 PageID #:23879




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


    CITY OF CHICAGO, a municipal corporation,
                    Plaintiff,
             v.                                              Case No. 14-cv-04361
     PURDUE PHARMA L.P.; PURDUE PHARMA                       Honorable Jorge L. Alonso
     INC.; THE PURDUE FREDERICK COMPANY,
     INC.; TEVA PHARMACEUTICALS USA, INC.;                   Magistrate Judge Young B. Kim
     CEPHALON, INC.; JOHNSON & JOHNSON;
     JANSSEN PHARMACEUTICALS, INC.;
     ORTHO-MCNEIL-JANSSEN
     PHARMACEUTICALS, INC. n/k/a JANSSEN
     PHARMACEUTICALS, INC.; JANSSEN
     PHARMACEUTICA, INC. n/k/a JANSSEN
     PHARMACEUTICALS, INC.; ENDO HEALTH
     SOLUTIONS INC.; ENDO
     PHARMACEUTICALS, INC.; ALLERGAN PLC
     f/k/a ACTAVIS PLC; ACTAVIS, INC. f/k/a
     WATSON PHARMACEUTICALS, INC.;
     WATSON LABORATORIES, INC.; ACTAVIS
     LLC; and ACTAVIS PHARMA, INC. f/k/a
     WATSON PHARMA, INC.,
                    Defendants.

             MOTION FOR ENTRY OF A PRETRIAL SCHEDULING ORDER

         On January 28, 2020, Plaintiff City of Chicago (“the City”) and Defendants1 (the “Parties”)

filed a joint status report summarizing the procedural posture of the case, the discovery orders this

Court issued, and the discovery that took place prior to transfer of this case to In re National

Prescription Opiate Litigation, MDL No. 2804 (N.D. Ohio). In that status report, the Parties

provided their respective positions on an appropriate schedule for this litigation. Since that time,


1
        The “Defendants” include Teva Pharmaceuticals USA, Inc. (“Teva”); Cephalon Inc. (“Cephalon”);
Johnson & Johnson, Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen Pharmaceuticals, Inc., and
Janssen Pharmaceutica Inc. (“Janssen”); Endo Health Solutions Inc. and Endo Pharmaceuticals Inc.
(“Endo”); and Allergan plc, f/k/a Actavis plc, Actavis, Inc., n/k/a Allergan Finance, LLC, f/k/a Watson
Pharmaceuticals, Inc., Watson Laboratories, Inc., n/k/a Actavis Laboratories UT, Inc., Actavis LLC,
Actavis Pharma, Inc., f/k/a Watson Pharma, Inc. (“Actavis”), and Mallinckrodt LLC (“Mallinckrodt”).

                                                  1
  Case: 1:14-cv-04361 Document #: 728 Filed: 03/04/20 Page 2 of 5 PageID #:23880




the Court resolved the City’s motion for leave to file the Fifth Amended Complaint (“5AC”), and

the 5AC was filed accordingly. The Parties appeared before Magistrate Judge Kim on February

27, 2020. Rather than allow new discovery to proceed, Magistrate Judge Kim requested that the

Parties submit a plan for written discovery on March 19, 2020.

       In light of these developments, the City requests that the Court enter a pretrial schedule

which, among other things, sets time limits on fact and expert discovery, establishes a schedule for

dispositive motions, and schedules trial for a date certain in 2020. Entry of such an order will

facilitate the submission of a proposed discovery plan to Magistrate Judge Kim that is consistent

with the anticipated progress and completion of the litigation.

       As the Court well knows, the MDL Court remanded this case on December 2, 2019, as a

priority case focused on the manufacturer Defendants. In his Suggestion of Remand, Judge Polster

identified this litigation as a candidate for remand in order “to advance the MDL strategically using

‘parallel processing.’” Dkt. 701, Exh. G at 3. Judge Polster emphasized that remanding selected

litigations was necessary because, otherwise, “it will simply take too long to reach each category

of plaintiff and defendant, much less each individual plaintiff and defendant. Meanwhile, the

Opioid Crisis shows no sign of ending.” Dkt. 701, Exh. G at 5 (emphasis in original). Judge

Polster made his wishes clear in a later filing, noting that: “Specifically the First Suggestion noted

that: (1) the transferee court had set its own trial date for a case known as Cuyahoga County (II)

in 2020; and (2) remand to transferor courts of a few other cases for trial in 2020 would help

advance resolution of the litigation.” Dkt. 701, Exh. H at 2 (emphasis added). Other courts have

followed Judge Polster’s recommendations.

       In the Joint Status Report, the Parties set forth their views of the discovery that needs to be

completed and presented some key issues that have arisen or are likely to arise as the case proceeds.



                                                  2
  Case: 1:14-cv-04361 Document #: 728 Filed: 03/04/20 Page 3 of 5 PageID #:23881




In order to move forward effectively, a case schedule is imperative. Given that some time has

passed since the Parties submitted their proposed schedules, the City respectfully provides the

following amended proposed schedule.

        Event                                                             Date
 End of Fact Discovery                                                    5/29/2020
 Submission of Expert Reports                                             6/17/2020
 Submission of Rebuttal Expert Reports                                    7/3/2020
 Expert Discovery Closes                                                  7/17/2020
 Exchange Exhibit Lists                                                   7/17/2020
 Exchange Deposition Designations                                         7/17/2020
 File Summary Judgment Motions and Statement of Material Facts            7/24/2020
 per LR 56.1
 Exchange Objections to Exhibit Lists                                     7/31/2020
 Exchange Objections to Deposition Designations & Counter-                7/31/2020
 Designations
 File Motions in Limine and Daubert Motions                               7/31/2020
 Exchange Objections to Counter-Designations                              8/7/2020
 File Responses to Summary Judgment Motions and Responses to LR           8/14/2020
 56.1 Statement of Materials Facts
 File Responses to Motions in Limine and Daubert Motions                  8/14/2020
 File Summary Judgment Replies and responses to LR 56.1                   8/21/2020
 Additional Statements of Fact
 Submission of Final Pretrial Order per LR 16.1                           8/21/2020
 Final Pretrial Conference                                                8/24/2020
 TRIAL                                                                    8/31/2020


       The entry of the City’s proposed schedule will be consistent with the MDL Court’s

Suggestion of Remand and will permit the parties to provide Magistrate Judge Kim with an

appropriate discovery plan and proceed efficiently with remaining discovery. For this and all the

foregoing reasons, the City requests the entry of an order adopting its proposed pretrial schedule.

Dated: March 4, 2020                                 Respectfully submitted,

                                                     BY: Kara A. Elgersma
                                                     Kenneth A. Wexler
                                                     Bethany R. Turke
                                                     Kara A. Elgersma
                                                     WEXLER WALLACE LLP
                                                     55 W. Monroe Street, Suite 3300

                                                 3
Case: 1:14-cv-04361 Document #: 728 Filed: 03/04/20 Page 4 of 5 PageID #:23882




                                          Chicago, IL 60603
                                          kaw@wexlerwallace.com
                                          brt@wexlerwallace.com
                                          kae@wexlerwallace.com
                                          Phone: (312) 346-2222
                                          Fax: (312) 346-0022

                                          Thomas P. McNulty
                                          Fiona A. Burke
                                          City of Chicago, Department of Law
                                          30 N. LaSalle St., Suite 1240
                                          Chicago, IL 60602
                                          thomas.mcnulty@cityofchicago.org
                                          fiona.burke@cityofchicago.org
                                          Phone: (312) 744-6929
                                          Fax: (312) 742-3832

                                          Linda Singer
                                          Elizabeth Smith
                                          David I. Ackerman
                                          MOTLEY RICE LLC
                                          lsinger@motleyrice.com
                                          esmith@motleyrice.com
                                          dackerman@motleyrice.com
                                          401 9th Street NW, Suite 1001
                                          Washington, DC 20004
                                          Phone: (202) 232-5504
                                          Fax: (202) 386-9622

                                          Attorneys for Plaintiff City of Chicago




                                      4
  Case: 1:14-cv-04361 Document #: 728 Filed: 03/04/20 Page 5 of 5 PageID #:23883




                                CERTIFICATE OF SERVICE

       I hereby certify that on March 4, 2020, I caused to be electronically filed the foregoing to

be filed with the clerk of the court using the CM/ECF system, which will send notification of

such filing to the e-mail addresses denoted on the electronic Mail Notice List.



                                             /s/       Kara A. Elgersma




                                                   5
